Notice of Allowance
The amendments and response filed 08 March 2022 are acknowledged and have been considered in their entirety.  Claims 21-35, 37 and 39-40 are pending.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 08 March 2022 has been considered.  See initialed and signed PTO/SB08.

Withdrawal of Previous Rejections
The rejection of claim 24 under 35 U.S.C. 112(b) for depending upon a cancelled claim is withdrawn in view of the amendments to claim 24.
The rejection of claim 36 under 35 U.S.C. 112(b) for reciting a range within a range is withdrawn in view of the cancellation of said claim.
The rejection of claims 21-26 and 30-34 as anticipated under 35 U.S.C. 102(b) by King & McFarland (US2006/0242734 – cited previously) is withdrawn in view of the amendments to the claims to recite yeast whereas King recite E. coli.  In addition, it is withdrawn and King is non-obvious in view of the Examiner’s amendments agreed upon below.  King do not teach specifically adding specific codons for a di-peptide added to the 5’ end of the insecticidal transgene.  Rather, they teach a fusion protein comprising a large GST protein which is fused to the N-terminus of the insecticidal protein wherein said large protein is removed by proteolysis which inadvertently leaves behind a Gly-Ser from the GST protein at the beginning of the insecticidal protein.  However, this is different than intentionally adding just six codons that encode the di-peptide to the 5’end of the transgene (and hence the N-terminus of the insecticidal protein), which upon expression results in a di-peptide-insecticidal protein, wherein adding said di-peptide results in increased expression compared to when there is no di-peptide.  King is view as the closest prior art.
The rejection of claims 21-23, 27-29 and 36-38 as anticipated under 35 U.S.C. 102(b) by Moran et al. (2007 – cited on IDS) is withdrawn in view of the amendments to the claims and agreed upon Ex. Amendments below.  Moran et al. teach a fusion protein comprising thioredoxin-insecticidal fusion protein expressed in E. coli wherein the thioredoxin is removed by proteolysis leaving behind five amino acids at the N-terminus of the insecticidal protein.  In addition, the instant claims are non-obvious because this is very different that the current amended claims of intentionally adding just six codons that encode the di-peptide to the 5’end of the transgene (and hence the N-terminus of the insecticidal protein), which upon expression results in a di-peptide-insecticidal protein, wherein adding said di-peptide results in increased expression compared to when there is no di-peptide.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Fernando Alberdi (Reg. No. 62,688) on 02 June 2022.
The application has been amended as follows: 
In the Claim set filed 03/08/2022:

21. (Currently Amended) A method of increasing the yield of an insecticidal peptide in a recombinant yeast cell, comprising: operably linking a dipeptide to the insecticidal peptide by adding the codons for the dipeptide to the 5’ end of the transgene nucleotide sequence encoding the insecticidal protein and expressing the resultant dipeptide-insecticidal protein in said yeast cell;
wherein a C-terminus of the dipeptide is operably linked to an N-terminus of the insecticidal peptide;
wherein said dipeptide has one polar amino acid and one non-polar amino acid;
wherein operably linking the dipeptide to the insecticidal peptide converts the insecticidal peptide into a high-production (HP) peptide; and
wherein converting the insecticidal peptide into the HP peptide results in an increased yield of the HP peptide, compared to a yield of the insecticidal peptide before conversion, when said HP peptide or insecticidal peptide are recombinantly expressed in a yeast cell culture expression system.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the reasons for allowance are noted in Section 5 above, wherein the currently amended claims differentiates over the closest prior art for the reasons recited.  As such, claims 22-35, 37 and 39-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        03 June 2022